Appeal by the defendant from a judgment of the Supreme Court, Kings County (Hall, J), rendered December 18, 2006, as amended January 10, 2007, convicting him of murder in the second degree, attempted murder in the second degree, and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment, as amended, is affirmed.
The defendant’s contention that he was denied a fair trial by comments made by the prosecutor during his cross-examination and the prosecutor’s summation is unpreserved for appellate review (see CPL 470.05 [2]; People v Williams, 305 AD2d 703 [2003]). In any event, any error was harmless (see People v Crimmins, 36 NY2d 230, 242 [1975]; People v Bailey, 272 AD2d 621 [2000]).
The defendant’s contention that he was denied the effective assistance of counsel is without merit (see People v Tonge, 93 NY2d 838 [1999]; People v Benevento, 91 NY2d 708, 713 [1998]). Rivera, J.P., Florio, Dickerson and Chambers, JJ., concur.